FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 07-50462
               Plaintiff-Appellant,
               v.                                 D.C. No.
                                                 CR-07-00897-R
AUGUSTINE GARCIA MURILLO,
                                                    ORDER
              Defendant-Appellee.
                                          
         Appeal from the United States District Court
            for the Central District of California
          Manuel L. Real, District Judge, Presiding

                Submitted November 18, 2008*
                    Pasadena, California

                     Filed December 1, 2008

    Before: Pamela Ann Rymer and Milan D. Smith, Jr.,
 Circuit Judges, and Edward R. Korman,** District Judge.


                            COUNSEL

Thomas C. O’Brian, United States Attorney, and Christine C.
Ewell, Anne M. Voights, Assistant United States Attorney,
Los Angeles, California, for the plaintiff-appellant.

Sean K. Kennedy, Federal Public Defender, and Richard D.

  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
  **The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.

                               15847
15848              UNITED STATES v. MURILLO
Goldman, Deputy Federal Public Defender, Los Angeles, Cal-
ifornia, for the defendant-appellee.


                           ORDER

   The United States appeals the sentence imposed following
Augustine Garcia Murillo’s guilty plea to being an illegal
alien found in the United States following deportation in vio-
lation of 8 U.S.C. § 1326. The district court imposed a sus-
pended sentence and then placed the defendant on probation
for five years with a condition that he spend twelve months
in custody during the probationary period. We reverse the dis-
trict court and vacate the sentence.

   Under our current sentencing scheme, district courts do not
have the power to suspend the imposition of a sentence. U.S.
SENTENCING GUIDELINES MANUAL, Ch. 7, Part A, § 2(a) (2007).
See also United States v. Mueller, 463 F.3d 887, 889 (9th Cir.
2006). Further, a district court may not impose a constant
period of imprisonment as a condition of probation. United
States v. Forbes, 172 F.3d 675, 676 (9th Cir. 1999). Under the
circumstances, we reverse the district court, vacate the sen-
tence, see id., and direct that on remand the case be reassigned
to a different district judge for resentencing. See Rhoades v.
Avon Prods, Inc., 504 F.3d 1151, 1165-66 (9th Cir. 2007).

 REVERSED;     SENTENCE VACATED;  AND
REMANDED FOR RESENTENCING BY A DIFFER-
ENT DISTRICT JUDGE.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.